Exhibit 99.1 Contacts: Rob Stewart Investor Relations FOR RELEASE Tel (949) 480-8300 April 23, 2009 Fax (949) 480-8301 ACACIA RESEARCH REPORTS FIRST QUARTER 2009 FINANCIAL RESULTS Newport Beach, Calif. – (BUSINESS WIRE) – April 23, 2009 – Acacia Research Corporation (Nasdaq: ACTG) today reported results for the three months ended March 31, “Acacia Research executed $16,350,000 in licensing transactions in the first quarter of 2009, resulting in first quarter license fee revenues of $12,650,000, an increase of 40%, compared to $9,048,000 in the year ago period, and prepaid deferred revenues of $3,700,000 which will be recognized as revenues in subsequent periods. Cash and investments increased during the quarter by $2,483,000 to $54,001,000,” commented Acacia Research Chairman and CEO, Paul Ryan. “Acacia
